Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, State Farm Mut. &c. Ins. Co. v. Weathers, 260 Ga. 123 (392 SE2d 1) (1990), our decision in State Farm Mut. &c. Ins. Co. v. Weathers, 193 Ga. App. 557 (388 SE2d 393) (1990), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Birdsong and Cooper, JJ., concur.

Lawrence L. Martin, Arthur L. Cooper, Tom A. Edenfield, for appellees.